Koreman, J. (dissenting).
I would affirm the judgment of conviction. In my view, La Plante’s statement, read in its entirety, is not exculpatory. Prior to the sentence referred to by the majority the statement recites: "I stood there watching them still wrestling and heard one of the officers repeatedly tell the colored male 'Settle down and you’ll be alright’.” Indeed, the entire sentence to which the majority refers reads: "The colored male was then shouting 'Get the Cops’ and the officers were telling him 'We are the Cops’.” Accordingly, the denial of the motion to dismiss the indictment was proper. I do not interpret the defendant’s observation in response to the trial court’s last instruction to the jury concerning the sixth and seventh counts of the indictment as an objection to the charge as given. The failure to object precludes review of that question on appeal. It cannot be said that any constitutional error was committed. The defendant was not deprived of a fair trial (People v Crimmins, 36 NY2d 230). Accordingly, the judgment should be affirmed.